Omar v Moore (2019 NY Slip Op 04635)





Omar v Moore


2019 NY Slip Op 04635


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ. (Filed June 7, 2019.) 


MOTION NO. (1304/18) CA 18-01339.

[*1]NASIR MUZAID OMAR, PLAINTIFF-RESPONDENT,
vMICHAEL MOORE, II, DEFENDANT, NU-ERA HOME IMPROVEMENT AND SADEQ AHMED, ALSO KNOWN AS SADEQ AHMED ALSHAMARI, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument denied.